Citation Nr: 0808331	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969 and from February 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
Thus, the issue on appeal has been recharacterized as shown 
above.  

In January 2008, the veteran presented testimony by the use 
of video conferencing equipment at the Muskogee RO before a 
Veterans Law Judge (VLJ) sitting in Washington, DC.  A 
transcript of this hearing is in the veteran's claims folder.

As set forth below in this decision, the Board has determined 
that new and material evidence has been received to reopen 
the claim of service connection for PTSD.  Additional 
evidentiary development, however, is required prior to 
further consideration of the underlying claim.  Thus, the 
issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for PTSD in a final rating decision dated in 
January 2002; the veteran did not appeal the RO's decision 
within the applicable time period.
 
2.  Evidence received since the final January 2002 rating 
decision, when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for PTSD.
 

CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).
 
2.  Evidence received since the January 2002 rating decision 
denying service connection for PTSD is new and material, and 
the veteran's claim of entitlement to service connection for 
PTSD has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for PTSD.  VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  In the decision below, the Board has reopened 
the veteran's claim for service connection for PTSD, and 
therefore, regardless of whether the requirements of the VCAA 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, the Board concludes that 
the provisions of the VCAA and the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A January 2000 RO decision originally denied service 
connection because there was a lack of medical evidence 
showing a link or nexus between the veteran's claimed 
stressors and his diagnosis of PTSD.  The most recent final 
denial was in a January 2002 RO decision that determined that 
there was no credible evidence of the veteran's alleged 
stressor and no link between the stressor and the diagnosis 
of PTSD.  The January 2002 decision determined that there was 
no evidence that the veteran served in combat and the veteran 
did not provide enough information to warrant development to 
the U.S. Armed Services Center for Research of Unit Records 
(CRUR).  Because the veteran did not appeal that decision, it 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The 
veteran, however, now seeks to reopen his claim.  As noted, 
despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final January 2002 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final January 2002 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the January 2002 decision includes, but is not 
limited to, VA treatment records dated from 2003 to 2007, 
including a June 2006 VA treatment entry which indicated the 
veteran's PTSD stressors as engaging in firefights, 
experiencing mortar rounds directed at his base camp, and 
Sergeants D and P incurring injuries from enemy fire.  The 
veteran testified in January 2008 that his unit was under 
enemy attack from approximately November to December 1968.  

As noted, the veteran's claim was previously denied, in part, 
because there was insufficient evidence to verify his alleged 
stressors.  In particular, an August 2005 VA memorandum 
indicated that the veteran had not provided sufficient 
information required by CURR to verify his stressor, 
including specific dates, full names, locations, and full 
unit information.  However, he has now provided specific 
dates (November to December 1968), a location (Base camp at 
Quang Tri Province along the DMZ), and his unit information 
(5th Infantry Division, 4th Artillery, called Red Diamonds and 
replaced the 1st Calvary Division, supported the 101st 
Airborne).  Obviously, this evidence is new in that it was 
not previously of record.  Moreover, this evidence relates to 
an unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, the additional 
details about the veteran's alleged stressor raises a 
reasonable possibility of substantiating the claim.  Justus, 
3 Vet. App. at 513.  For these reasons, the Board finds that 
the additional evidence received since January 2002 warrants 
a reopening of the veteran's claim of service connection for 
PTSD, as it is new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.


REMAND

As set forth above, the veteran contends that his PTSD is 
causally related to his service in Vietnam.  After having 
carefully considered the matter, the Board believes that 
additional development is in order prior to further appellate 
consideration.
 
The Board finds that it is necessary to attempt to verify the 
stressors the veteran has detailed most thoroughly during his 
January 2008 hearing testimony.  As a preliminary matter, the 
veteran has not been shown to have engaged in combat with the 
enemy, as his military occupational specialty is not one 
typically associated with combat exposure and he did not 
receive any awards indicative of combat.  Therefore, the 
veteran's lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressors.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Therefore, a 
remand is necessary to attempt verification of his stressors.  

During his January 2008 hearing, the veteran testified that 
his unit was attacked between November and December 1968 at 
the Quang Tri base camp, which was along the DMZ.  At that 
time, Sergeant P was hit by shrapnel and Sergeant D was also 
injured.  The veteran was attached to the 5th Infantry 
Division, 4th Artillery.  His unit replaced the 1st Calvary 
Division and supported the 101st Airborne.  They were called 
the Red Diamonds.  The veteran's representative added that 
the base camp at Quang Tri Province was attacked on numerous 
occasions.  As such, efforts should be undertaken to attempt 
to verify this alleged stressor.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007). 

Additionally, in a January 2008 letter, the veteran requested 
that VA obtain records from his former employer, T.A.F.B., 
from 1973 to 1995.  The Board notes that a July 1999 VA 
examination for mental disorders indicated that the veteran 
was medically retired from T.A.F.B. in 1993 for depression 
and severe allergies.  The veteran testified that he had 
problems dealing with people while working at T.A.F.B. and 
indicated that he might have been experiencing symptoms of 
PTSD at that time.  Therefore, on remand, attempts should be 
made to obtain the veteran's records pertaining to PTSD from 
T.A.F.B.

During his January 2008 testimony, the veteran stated that he 
was first treated for depression at a VA hospital shortly 
after his release from service in May 1972.  The name of the 
VA hospital was recorded as inaudible in the hearing 
transcript.  Although VA treatment records dated in 1972 are 
of record, none pertain to treatment for depression.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Because the veteran 
referenced treatment at a VA hospital shortly after his 
separation from service in May 1972 that may pertain to his 
claim for PTSD, efforts to obtain these records should be 
undertaken on remand.  

If the stressors can be verified, the Board finds that a 
psychiatric evaluation with a nexus opinion is necessary.  38 
C.F.R. § 3.149(c)(4); Charles v. Principi, 16 Vet. App. 370 
(2002).  Although June 2006 VA treatment entry suggests a  
nexus between the veteran's diagnosis of PTSD and his alleged 
stressor of mortar rounds and the injuries of Sergeants D and 
P, it was not based on substantiated findings of stressors.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

The Board is cognizant that the veteran has not reported 
working since 1993.  The record does not reveal whether an 
inquiry has been made to ascertain whether the veteran is in 
receipt of Social Security benefits.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
the SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996).  As such, on remand, it 
should be ascertained whether the veteran is in receipt of 
Social Security disability benefits and any relevant records 
should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
any records relevant to the veteran's 
claim for entitlement to service 
connection for PTSD from his prior 
employer, T.A.F.B., from 1973 to 1993.  
The AMC/RO should secure any necessary 
release from the veteran.  

2.  The RO/AMC should contact the veteran 
and ask him to provide the name of the VA 
hospital where he was treated for 
depression shortly after his discharge in 
May 1972.  After the veteran has provided 
the necessary information, the RO/AMC 
should associate these records with the 
claims file.  

3.  The RO/AMC should ascertain whether 
the veteran is in receipt of Social 
Security benefits, and if so, associate 
any relevant records with the claims file.  
Please note that the veteran has not 
worked since approximately 1993.  

4.  The RO/AMC should prepare a summary of 
the veteran's claimed stressors.  This 
summary should include the veteran's 
testimony that his unit was attacked 
between November and December 1968 at the 
Quang Tri base camp, which was along the 
DMZ.  At that time, Sergeant P was hit by 
shrapnel and Sergeant D was also injured.  
The veteran was attached to the 5th 
Infantry Division, 4th Artillery.  His unit 
replaced the 1st Calvary Division and 
supported the 101st Airborne.  They were 
called the Red Diamonds.  The veteran's 
representative added that the base camp at 
Quang Tri Province was attacked on 
numerous occasions.  

This summary, a copy of the veteran's DD 
214, and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC) 
and/or any other appropriate agency for 
verification of the alleged stressful 
event in service.  JSRRC and/or any other 
agency should be provided with a copy of 
any information obtained above and should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressor.  A search of 
unit and organizational histories, 
including after action reports, should be 
consulted in an effort to verify the 
mortar attacks and injuries to Sergeants P 
and D if deemed necessary.  A specific 
search should be conducted for the two 
month period between November and December 
1968.

5.  If, and only if, an alleged stressor 
is verified, the veteran should be 
scheduled for a VA PTSD examination. 

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of PTSD, if present.  
If it is not possible to provide a 
specific diagnosis, so state.  

b.  If PTSD is found, state a medical 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's PTSD is the result of the 
verified stressful events as determined 
by paragraph 4 that the veteran 
experienced during his service in Vietnam 
(July 1968 to April 1969), as opposed to 
being due to some other factor or 
factors.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  In particular, please take 
into consideration the veteran's 
stressors as outlined in the prepared 
stressor statement.

6.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
claim of service connection for PTSD 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


